Citation Nr: 1624785	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-26 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran, for purposes of entitlement to death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  He died in July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of January 2011 that denied the Appellant's claim for status as the Veteran's surviving spouse.

The Board observes that B, listed on the Veteran's death certificate as the surviving spouse, is a potential claimant.  However, she has not filed a claim, and there is significant evidence that she and the Veteran were separated for more than a decade prior to his death.  Entitlement to any specific death benefits has also not been established.  Further, although she is not a claimant at this point, and, thus, contested claim procedures are not necessary, she should be informed that another individual is claiming status as the surviving spouse of the Veteran.  She should be given information concerning the requirements for establishing surviving spouse status, including continuous cohabitation.  This matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record includes a marriage certificate establishing that the Appellant was married to the Veteran in April 1966.  However, there is also a marriage certificate showing that the Veteran was married to B in December 1972.  The threshold question is whether he obtained a divorce from the Appellant.  In this regard, in a statement as to the status of his dependents dated in April 1998, the Veteran stated that he had married the Appellant in December [sic] 1966, and that they had been divorced in 1971.  He did not give a specific date or location of the divorce, and there is no divorce decree of record.  He also stated that he married B in December 1972; that they had two children, born in 1978 and 1980; and that they were separated.  

The Appellant states that she was never divorced from the Veteran.  She had some searches conducted, but as these only included two counties in California, and an inexact, unofficial nationwide search, they do not establish that the Veteran did not obtain a divorce.  

The only explicit evidence of divorce is the Veteran's statement, dated in 1998, that he and the Appellant were divorced in 1971.  However, in a claim for Chapter 34 educational assistance dated in July 1972, the Veteran stated that he was still married to the Appellant, although he said they were not living together.  Then, in a September 1976 Chapter 34 claim, he stated that he had been married to B in December 1972, and did not mention any previous marriages.  Thus, it appears that, at a minimum, the Veteran reported the wrong year of 1971 for his divorce from the Appellant in 1998, if he in fact obtained a divorce.  If he was still married to the Appellant in July 1972, as he stated at the time, but married B in December 1972, the divorce would have had to occur by December 1972 for the marriage to B to be valid.  

The Veteran's death certificate lists B as the surviving spouse, but the information was provided by the son of the Veteran and B, who would not necessarily be aware of whether his father had undergone the formality of divorce before marrying his mother, B.  



The Board notes that both of the Veteran's marriages took place in Reno, Nevada, and, therefore, it is not unlikely that a divorce may have been obtained in that jurisdiction as well.  Therefore, an additional search for divorce records should be undertaken in Washoe County, Nevada.  The Social Security Administration (SSA) should also be asked to provide information concerning the Veteran's and the Appellant's marital status, for SSA purposes.  

In addition, for a valid marriage, here must also be "continuous cohabitation."  This means that the Appellant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.53.  As noted, the Veteran stated, in 1972, that he was not living with the Appellant.  The Appellant states, however, that her numerous separations from the Veteran that occurred during their marriage were solely the fault of the Veteran.  She has also submitted affidavits stating that the Appellant and the Veteran lived as husband and wife well after the purported divorce.  

In particular, the Appellant states that she visited and cared for the Veteran during his terminal hospitalization in St. Luke's Hospital, and in October 2010, she submitted an authorization for the release of those records.  There is no indication, however, that the RO ever acted upon that records request.  These records could contain relevant information concerning the Appellant's status as surviving spouse, and must be obtained, if available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and ask her to submit an updated authorization for the release of records from St. Luke's Hospital, concerning the Veteran's final hospitalization in that facility, which ended in July 2010 with his death.  Obtain any such records for which authorization is received.

2.  Contact the SSA for information concerning the marital status of the Veteran and the Appellant.  If either party is on record as having a spouse, or surviving spouse, request all records that SSA received to establish the status of the spouse (or surviving spouse), in particular, any record concerning a divorce between the Veteran and the Appellant.  

3.  If SSA does not have the required information, contact the Washoe County District Court in Reno, Nevada, and ask for a search for records of a divorce between the Appellant and the Veteran dated in 1972.

4.  Then, readjudicate the Appellant's claim for status as surviving spouse, in view of the concerns noted above, and any additional information received.  If the decision remains adverse to the Appellant, furnish her and her representative with a supplemental statement of the case, and give them an opportunity for response, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

